ORDER
¶ 1 Original jurisdiction is assumed. Let the writ issue directing the respondent-judge, or any other judge assigned or to be assigned to Funderburk v. Utica Part Clinic, Cause No. CJ-97-1827, on the docket of the District Court, Tulsa County, forthwith to order that Hillcrest Medical Center deliver for the respondent’s in camera inspection all the insurance and malpractice claims’ information which has been withheld from production. Upon inspection, the respondent-judge shall allow discovery of those materials that pertain to credentialing and peer rfeview activities affecting Dr. Tillum. Materials tending to shozv facts that were known and knoivable about Dr. Tillum’s level of skills are discoverable. 12 O.S. § 3226, Wisdom v. McCall, 1998 OK 31, 956 P.2d 155, Strubhart v. Perry Memorial Hospital Trust, 1995 OK 10, 903 P.2d 263, Tuller v. Shallcross, 1994 OK 133, 886 P.2d 481; see in this connection Buzzard v. McDanel, 1987 OK 28, 736 P.2d 157, 160-161.
¶ 2 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 3rd DAY OF MAY, 1999.
¶ 3 ALL JUSTICES CONCUR.